Exhibit 99.2 1-800-FLOWERS.COM, Inc. and Subsidiaries Unaudited Pro Forma Condensed Consolidated Financial Statements On March 15, 2017, 1-800-Flowers.com, Inc., a Delaware corporation (the “Company”), and Ferrero International S.A., a Luxembourg corporation (“Ferrero”), entered into a Stock Purchase Agreement (the “Purchase Agreement”) pursuant to which Ferrero agreed to purchase from the Company all of the outstanding equity of Fannie May Confections Brands, Inc., including its subsidiaries, Fannie May Confections, Inc. and Harry London Candies, Inc. (“Fannie May”) (the “Disposition”). At this time, the Company had determined that the Fannie May business met the held for sale criteria, as prescribed by FASB ASC 360-10-45-9, but did not meet the criteria to qualify as a discontinued operation. As such, the assets and liabilities of Fannie May were presented as "Assets held for sale" and "Liabilities held for sale" in the Company's condensed consolidated balance sheetas of April 2, 2017, as filed within the Form 10-Q filed with the SEC on May 12, 2017. On May 30, 2017, the Company completed the Disposition for a total consideration of $115.0 million in cash (subject to adjustment for seasonal working capital). The Company and Ferrero also entered into a transition services agreement whereby the Company will provide certain post-closing services to Ferrero and Fannie May related to the business of Fannie May and a commercial agreement with respect to the distribution of certain Ferrero and Fannie May products. The Disposition constituted a significant disposition for purposes of Item 2.01 of Form 8-K. As a result, the Company prepared the accompanying unaudited pro forma condensed consolidated financial statements in accordance with Article 11 of Regulation S-X. The accompanying unaudited pro forma condensed consolidated balance sheet as of April 2, 2017, gives effect to the Disposition as if the transaction occurred on April 2, 2017. The accompanying unaudited condensed consolidated statements of income for year ended July 3, 2016 and for the nine months ended April 2, 2017, giveeffect to the Disposition as if the transaction had occurred on June 29, 2015. The pro forma adjustments are described in the accompanying notes and are based upon information and assumptions available at the time of the filing of this report on Form 8-K. The unaudited pro forma financial information is based on financial statements prepared in accordance with U.S. generally accepted accounting principles, which are subject to change and interpretation. The unaudited pro forma condensed consolidated financial statements were based on and derived from our historical consolidated financial statements, adjusted for those amounts which were determined to be directly attributable to the Disposition, factually supportable, and with respect to the unaudited pro forma condensed consolidated statements of income, expected to have a continuing impact on our consolidated results. Actual adjustments, however, may differ materially from the information presented. Pro forma adjustments do not include allocations of corporate costs, as those are not directly attributable to the Disposition. In addition, the unaudited pro forma financial information is based upon available information and assumptions that management considers to be reasonable, and such assumptions have been made solely for purposes of developing such unaudited pro forma financial information for illustrative purposes in compliance with the disclosure requirements of the SEC. The unaudited pro forma financial information is not necessarily indicative of what the financial position or income statement results would have actually been had the Disposition occurred on the dates indicated. In addition, these unaudited pro forma condensed consolidated financial statements should not be considered to be indicative of our future consolidated financial performance and income statement results. The unaudited pro forma condensed combined financial statements have been developed from and should be read in conjunction with 1-800-FLOWERS.COM’s historical audited consolidated financial statements and accompanying notes contained in the Company’s Annual Report on Form 10-K for its fiscal year ended July 3, 2016, and Quarterly Report on Form 10-Q as of and for the nine months ended April 2, 2017. 1 1-800-FLOWERS.COM,Inc. and Subsidiaries Pro Forma Condensed Consolidated Balance Sheet (in thousands) (unaudited) April 2, 2017 Historical Results Pro Forma Adjustments Pro Forma Results Assets (a) Current assets: Cash and cash equivalents $ 56,765 $ 108,802 (e) $ 165,567 Trade receivables, net 21,549 - 21,549 Inventories 63,713 - 63,713 Prepaid and other 17,388 - 17,388 Assets held for sale 91,822 (91,822 ) (d) - Total current assets 251,237 16,980 268,217 Property, plant and equipment, net 154,668 - 154,668 Goodwill 62,767 - 62,767 Other intangibles, net 61,441 - 61,441 Other assets 9,685 - 9,685 Total assets $ 539,798 $ 16,980 $ 556,778 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 19,457 - $ 19,457 Accrued expenses 87,921 - 87,921 Current maturities of long-term debt 6,469 - 6,469 Liabilities held for sale 4,428 (4,428 ) (d) - Total current liabilities 118,275 (4,428 ) 113,847 Long-term debt 103,300 - 103,300 Deferred tax liabilities 33,628 - 33,628 Other liabilities 9,225 - 9,225 Total liabilities 264,428 (4,428 ) 260,000 Total stockholders' equity 275,370 21,408 (f) 296,778 Total liabilities and stockholders' equity $ 539,798 $ 16,980 556,778 See the accompanying Notes to the Unaudited Pro Forma Condensed Consolidated Financial Statements. 2 1-800-FLOWERS.COM, Inc. and Subsidiaries Pro Forma Condensed Consolidated Statementof Income (in thousands, except share data) (unaudited) Nine Months Ended April 2, 2017 Historical Results Pro Forma Adjustments Pro Forma Results (a) (c) Net revenues $ 954,097 $ (71,918 ) $ 882,179 Cost of revenues 532,135 (44,359 ) 487,776 Gross profit 421,962 (27,559 ) 394,403 Operating expenses: Marketing and sales 245,112 (20,211 ) 224,901 Technology and development 29,591 (115 ) 29,476 General and administrative 64,446 (5,527 ) 58,919 Depreciation and amortization 25,656 (2,437 ) 23,219 Total operating expenses 364,805 (28,290 ) 336,515 Operating income 57,157 731 57,888 Interest expense, net 4,796 - 4,796 Other income (570 ) - (570 ) Income before income taxes 52,931 731 53,662 Income tax expense 16,903 256 (g) 17,159 Net income $ 36,028 $ 475 $ 36,503 Basic net income per common share attributable to 1-800-FLOWERS.COM, Inc. $ 0.55 $ 0.56 Diluted net income per common share attributable to 1-800-FLOWERS.COM, Inc. $ 0.53 $ 0.54 Weighted average shares used in the calculation of net income per common share: Basic 65,169 65,169 Diluted 67,747 67,747 See the accompanying Notes to the Unaudited Pro Forma Condensed Consolidated Financial Statements. 3 1-800-FLOWERS.COM,Inc. and Subsidiaries Pro Forma Condensed Consolidated Statementof Income (in thousands, except share data) (unaudited) Year Ended July 3, 2016 Historical Results Pro Forma Adjustments Pro Forma Results (b) (c) Net revenues $ 1,173,024 $ (81,286 ) $ 1,091,738 Cost of revenues 655,566 (46,467 ) 609,099 Gross profit 517,458 (34,819 ) 482,639 Operating expenses: Marketing and sales 318,175 (27,936 ) 290,239 Technology and development 39,234 (160 ) 39,074 General and administrative 84,383 (7,303 ) 77,080 Depreciation and amortization 32,384 (3,928 ) 28,456 Total operating expenses 474,176 (39,327 ) 434,849 Operating income 43,282 4,508 47,790 Interest expense, net 6,674 38 6,712 Other (income) expense, net (14,839 ) 19,611 (h) 4,772 Income before income taxes 51,447 (15,141 ) 36,306 Income tax expense 15,579 (5,299 ) (g) 10,280 Net income 35,868 (9,842 ) 26,026 Less: Net loss attributable to noncontrolling interest (1,007 ) (1,007 ) Net income attributable to 1-800-FLOWERS.COM, Inc. $ 36,875 $ (9,842 ) $ 27,033 Basic net income per common share attributable to 1-800-FLOWERS.COM, Inc. $ 0.57 $ 0.42 Diluted net income per common share attributable to 1-800-FLOWERS.COM, Inc. $ 0.55 $ 0.40 Weighted average shares used in the calculation of net income per common share: Basic 64,896 64,896 Diluted 67,083 67,083 See the accompanying Notes to the Unaudited Pro Forma Condensed Consolidated Financial Statements. 4 Notes to the Unaudited Pro Forma Condensed Consolidated Financial Statements (unaudited) 1. Pro Forma Adjustments The following is a summary of the pro forma adjustments reflected in the unaudited pro forma condensed consolidated financial statements based on preliminary estimates, which may change as additional information is obtained: (a) Reflects the Company’s condensed consolidated balance sheet and statement of income as of and for the nine months ended April 2, 2017, as contained in the financial statements presented in the Company’s Quarterly Report on Form 10-Q, as filed with the SEC on May 12, 2017. (b) Reflects the Company’s consolidated statement of income for the year ended July 3, 2016, as contained in the financial statements presented in the Company’s Annual Report on Form 10-K, as filed with the SEC on September 16, 2016. (c) Represents the elimination of revenues and expenses associated with the Fannie May business for the nine months ended April 2, 2017 and for the year ended July 3, 2016. (d) Represents the elimination of the assets and liabilities associated with the Fannie May business as of April 2, 2017. (e) Represents the estimated cash received by the Company, net of closing costs and working capital adjustments, as if the Disposition occurred on April 2, 2017. (f) Represents the estimated gain on sale, net of closing costs and working capital adjustments, as if the Disposition occurred on April 2, 2017. As the tax basis of Fannie May exceeded the value received from the Disposition, no pro forma tax adjustment was made with respect to the gain. It should be noted that the estimated gain on sale, based on the April 2, 2017 balance sheet, may be different from the gain that will be recognized during the year ended July 2, 2017. As the gain is directly attributable to the Disposition and is not expected to have a continuing impact on the Company’s operations, it is only reflected in retained earnings on the unaudited pro forma condensed consolidated balance sheet. (g) Reflects the tax effect of pro forma adjustments using the statutory tax rate for the nine months ended April 2, 2017 and the year ended July 3, 2016. (h) Note that the historical results for the year ended July 3, 2016 include a non-recurring $19.6 million gain as a result of insurance recovery related to a November 27, 2014 fire that occurred at Fannie May’s principal warehousing and distribution facilities. For further details see the Company’s Annual Report on Form 10-K filed for the year ended July 3, 2016, as filed with the SEC on September 16, 2016. 2. Transition Services and Commercial Agreement In connection with the Disposition, effective with the closing on May 30, 2017, the Company entered into a transition services agreement with Ferrero, whereby the Company will provide certain post-closing services to Ferrero and Fannie May, related to the business of Fannie May, and a commercial agreement with respect to the distribution of certain Ferrero and Fannie May products. No pro forma adjustments have been made in association with these agreements, as services to be provided are not considered material, and the variable elements are not estimable at this time. 5
